                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF NEW YORK


AMAZON.COM INC.,

                      Plaintiff,

          v.                                         No. 21-CV-767 (BMC)

ATTORNEY GENERAL LETITIA
JAMES, in her official capacity as the               NOTICE OF MOTION
Attorney General of the State of New York,
                                                     Oral argument requested
                      Defendant.



        Pursuant to Rules 12(b)(1) and 12(b)(6) of the Federal Rules of Civil Procedure,

Defendant Attorney General Letitia James files this Notice of Motion to dismiss or, in the

alternative, stay this action. As directed by the Court, Defendant will file and serve her

supporting memorandum of law by June 18, 2021; Plaintiff will file and serve its opposition by

July 9, 2021; and Defendant will file and serve any reply by July 23, 2021. Plaintiff may file a

brief sur-reply by July 30, 2021.
DATED: June 18, 2021   Respectfully submitted,

                       LETITIA JAMES
                       Attorney General of the State of New York

                       By: /s/ Fiona J. Kaye

                       KAREN CACACE
                         Chief of Labor Bureau
                       JULIE R. ULMET
                         Deputy Chief of Labor Bureau

                       FIONA J. KAYE
                       ROYA AGHANORI
                       ELIZABETH KOO
                       SETH KUPFERBERG
                       DANIELA L. NOGUEIRA
                       JEREMY PFETSCH
                         Assistant Attorneys General

                       Office of the New York State Attorney General
                       28 Liberty Street
                       New York, NY 10005
                       Phone: (212) 416-8036
                       Fiona.Kaye@ag.ny.gov

                       Attorneys for the State of New York
